Citation Nr: 0934687	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.

An August 2009 statement appears to indicate his intent to 
file a claim for a total disability rating based on 
individual unemployability (TDIU). However, this issue has 
not been previously adjudicated by the RO and is therefore 
referred to the RO for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  In 
the present case, the Board finds that additional development 
is required to satisfy VA's obligations under the VCAA.  

The Veteran last underwent a pertinent PTSD VA examination in 
January 2006.  In an August 2009 informal hearing 
presentation, he indicated that his condition continued to 
deteriorate. The Board construes this statement as an 
assertion that his service-connected PTSD has increased in 
severity since his last VA examination. 

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the Veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of his service-connected PTSD.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the Shreveport VAMC and Monroe 
Community Based Outpatient Clinic for the 
period from June 2006 to the present. 

2.  The Veteran should be afforded an 
examination to determine the current 
severity of his PTSD. The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on the 
examination should be noted in the report 
of the evaluation.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

